THE COURT,
upon consideration of the point reserved, was of opinion that as the death happened in St. Mary’s county, in Maryland, although the fatal stroke was given here, the judgment must be for the prisoner. the offence not being complete within our jurisdiction. Heydon's Case, 4 Coke, 41a; Hume v. Ogle, Id. 42b; 2 Inst. 318, 320; 3 Inst. 48, 49. 73.
The prisoner being also indicted for an as-, sault and battery, was bound over to appear to answer to that indictment, and in the mean time to be of good behavior.